 



EXHIBIT 10.2

LEAR CORPORATION
EXECUTIVE SUPPLEMENTAL SAVINGS PLAN

Amended and Restated Effective January 1, 2004

 



--------------------------------------------------------------------------------



 



SECTION ONE

Definitions



1.1   Except to the extent otherwise indicated herein, and except to the extent
otherwise inappropriate in the context, the definitions contained in the Pension
Plan and Savings Plan are applicable under the Plan.   1.2   “Actuarial
Equivalent” means, with respect to any specified annuity or benefit, another
annuity or benefit, commencing at a different date and/or payable in a different
form than the specified annuity or benefit, but which has the same present value
as the specified annuity or benefit, when measured using the Applicable Interest
Rate and Applicable Mortality Table as specified in the Pension Plan.   1.3  
“Benefits Committee” means the Employee Benefits Committee of the Corporation,
as appointed by the Board of Directors.   1.4   “Board of Directors” means the
Board of Directors of the Corporation.   1.5   “Code” means the Internal Revenue
Code of 1986, as amended. Any reference to any Code Section shall also mean any
successor provision thereto.   1.6   “Corporation” means Lear Corporation and
any successor to such corporation by merger, purchase or otherwise.   1.7  
“Deferred Account” means the bookkeeping account established under Section 3.1
established on behalf of a participant, and includes any deemed earnings
credited thereon.   1.8   “Deferred Compensation” means the amount of a Key
Executive’s compensation that such Key Executive has deferred until a later year
pursuant to an election under Section 2.2 of this Plan.   1.9   “Key Executive”
means an executive employed by the Corporation who is entitled to participate in
the Plan under Section 2.1.   1.10   “Long Term Stock Incentive Plan” means the
Lear Corporation Long Term Stock Incentive Plan.   1.11   “Management Stock
Purchase Plan” or “MSPP” means the election to defer compensation for purposes
of purchase of Company stock in accordance with Section 8.2 of the Lear
Corporation Long Term Stock Incentive Plan.   1.12   “MSPP Make-Up Account"”
means the bookkeeping account established under Section 3.4 established on
behalf of a participant, and includes any deemed earnings credited thereon.  
1.13   “MSPP-Only Participant” means a participant in the Plan who is designated
as an MSPP-Only Participant under Section 2.1 of the Plan.   1.14   “PEP” means
the Lear Corporation Pension Equalization Program.

1



--------------------------------------------------------------------------------



 



1.15   “Pension Plan” means the Lear Corporation Pension Plan.   1.16   “Pension
Make-up Account” means the bookkeeping account established under Section 3.2 on
behalf of a participant.   1.17   “Plan” means the Lear Corporation Executive
Supplemental Savings Plan as from time to time in effect.   1.18   “Savings
Plan” means the Lear Corporation Salaried Retirement Savings Plan. For 1997,
Savings Plan shall also include the Masland Associates Security Plan.   1.19  
“Savings Make-up Account” means the bookkeeping account established under
Section 3.3 established on behalf of a participant, and includes any deemed
earnings credited thereon.

2



--------------------------------------------------------------------------------



 



SECTION TWO

Participation and Deferral Election



2.1   Eligibility       Participation in the Plan shall be limited to employees
of the Corporation, and any affiliated company participating in the Pension Plan
and/or the Savings Plan, who are designated by the Senior Vice President of
Human Resources of the Corporation and approved for participation in the Plan by
the Benefits Committee (“Key Executives”). For purposes of participation as of
January 1, 1997, this includes all Vice Presidents of the Corporation and its
domestic subsidiaries, as well as all employees earning base pay of at least the
“Base Salary Threshold” as of November 15, 1996. As of November 15, 1996, the
Base Salary Threshold is $125,000.       If first employed after November 15,
1996, an employee shall be eligible to participate as of the first of the month
following one full calendar month of employment if he or she is a Vice President
of the Corporation and its domestic subsidiaries, or his or her base salary as
of date of employment is at least five sixths of the annual limit (as of such
date of employment) under Code Section 401(a)(17), rounded to the nearest
dollar, subject to approval of the Senior Vice President of Human Resources of
the Corporation.       For years beginning January 1, 2001 and thereafter, an
employee shall be eligible to participate as of the first of the month following
one full calendar month of employment if he or she is a Vice President of the
Corporation or one of its domestic subsidiaries, or any affiliated company
participating in the Pension Plan and/or the Savings Plan, or his or her base
salary as of date of employment is at least five sixths of the annual limit (as
of such date of employment) under Code Section 401(a)(17), rounded to the
nearest dollar, subject to approval of the Senior Vice President of Human
Resources of the Corporation. An employee will automatically be eligible to
participate if he or she is designated as an Eligible Employee for the MSPP for
the coinciding Plan Year, even if that person is not otherwise eligible for this
Plan in accordance with this paragraph.       For years beginning on or after
January 1, 2004, an employee whose base pay is paid through U.S. payroll and who
is eligible to participate in the Plan solely because he or she is designated as
an Eligible Employee for the MSPP for the coinciding Plan Year, and who is not
otherwise eligible to participate in the Plan on any other basis, shall be
designated as an MSPP-Only Participant. Notwithstanding anything to the contrary
contained in the Plan, an MSPP-Only Participant shall be eligible for the
benefits described in Sections 3.2 and 3.4, but not Sections 2.2 or 3.3.      
As of each November 15, the Base Salary Threshold shall be redetermined as five
sixths of the annual limit (as of the next succeeding calendar year) under Code
Section 401(a)(17), rounded to the nearest dollar. Employees who have never
participated under the Plan but who are Vice Presidents of the Corporation or
one of its domestic subsidiaries, or any affiliated company participating in the
Pension Plan and/or the Savings Plan, or

3



--------------------------------------------------------------------------------



 



    earning base pay of at least the “Base Salary Threshold” shall be eligible
to participate as of the following January 1.       Employees who elect to
participate in the Plan shall continue to be eligible to participate in the Plan
in future years, notwithstanding their base salary as of a November 15 falling
below the Base Salary Threshold for employees who have never participated in the
Plan.   2.2   Deferral Election       Elections of Deferred Compensation shall
be made only by Key Executives who, effective for years beginning on or after
January 1, 2004, are not MSPP-Only Participants and shall be on forms furnished
by the Benefits Committee. A Deferred Compensation election shall apply only to
compensation (as defined below) for the particular year specified in the
election. Key Executives shall specify the percentage of such compensation to be
deferred under the election, which percentage may not exceed the maximum rate of
Employee Tax-deferred Contributions permitted under the Savings Plan for the
year. For purposes of the preceding sentence, the term “compensation” means base
pay plus short-term incentive bonuses as paid prior to reduction for (a) his or
her Deferred Compensation election under this Plan, (b) pre-tax contributions
under the Savings Plan and (c) any pre-tax contributions toward health care
under Code Section 125, which is in excess of Limited Compensation. “Limited
Compensation” is the lesser of (A) the limit on pensionable compensation
specified by Code Section 401(a)(17) (including adjustments for changes in the
cost of living as prescribed by the Code), or (B) compensation earned prior to
the time the employee reaches the limit on Employee Tax-deferred Contributions
specified by Code Section 402(g) (including adjustments for changes in the cost
of living as prescribed by the Code).       Except as provided in the following
paragraph, a Deferred Compensation election with respect to compensation for a
particular calendar year (i) must be made before January 1 of such calendar year
(or prior to participation in the Plan if the Key Executive becomes eligible to
participate during the calendar year), (ii) must specify (from the available
alternatives) the date such Deferred Compensation is to be paid (or commence to
be paid) and, if such date is at termination of employment, the number of
installments (not to exceed 10 years) in which such Deferred Compensation is to
be paid, and (iii) once made, cannot be changed or revoked.       Effective with
elections with respect to deferrals of compensation for calendar years beginning
with 2003, Key Executives may change their elections made in prior years with
regard to the payment date and number of installments, under the following
conditions:



  a.   such re-election shall be made on forms furnished by the Benefit
Committee;     b.   such re-election shall be made from the available alternate
dates and forms in effect at the time of such re-election; and

4



--------------------------------------------------------------------------------



 



  c.   such re-election shall only take effect if the Key Executive terminates
employment on or after the second January 1 following such re-election, with the
latest effective election or re-election on file determining the date and form
of distribution if the Key Executive terminates employment prior to such second
January 1 following the re-election.



    In the case of an employee who is eligible under Section 2.1 as of one month
following his or her date of employment, any Deferred Compensation election must
be made within 30 days of employment, and it will apply to compensation earned
from date of eligibility for the Savings Plan through the end of that calendar
year.   2.3   Deferral Suspension       If a Key Executive makes a withdrawal of
his or her 401(k) contributions under the Savings Plan and thereby becomes
subject to a suspension of contributions under the Savings Plan, his or her
Deferred Compensation under this Plan shall also be suspended for the same
period required under the Savings Plan.

5



--------------------------------------------------------------------------------



 



SECTION THREE

Accounts



3.1   Deferred Account       The aggregate of the amounts of Deferred
Compensation and deemed earnings on such amounts shall be paid to the
participant or his or her beneficiary, as applicable, from the general assets of
the Corporation in accordance with this Plan and related election forms. Deemed
earnings with respect to Deferred Compensation shall be credited monthly at the
monthly compound equivalent of the Prime Rate plus 1% in effect at the beginning
of each calendar quarter. Effective January 1, 1998, the interest rate will be
credited at the Prime Rate in effect at the beginning of each calendar quarter.
The Prime Rate shall be the prime rate as published in the Wall Street Journal
Midwest edition showing such rate in effect as of the first business day of each
calendar quarter. A bookkeeping account shall be maintained for each affected
participant to record the amount of such Deferred Compensation and deemed
earnings thereon. Participants are always 100 percent vested in their Deferred
Accounts.       The Plan Administrator may also maintain separate bookkeeping
accounts for Deferred Compensation for each participant for each calendar year
plus deemed earnings with respect to such Deferred Compensation, to facilitate
calculation upon distribution.   3.2   Pension Make-up Account       A
bookkeeping account shall be established on behalf of each participant in the
Plan which, at any time, shall yield a benefit equal to the benefit as of such
date that would have accrued under the Pension Plan and/or the PEP had the
participant not elected to defer compensation under Section 2.2 of this Plan and
not elected to defer compensation under the MSPP.       A participant shall be
vested in his or her Pension Make-up Account in accordance with the following:



  a.   with respect to benefits attributable to compensation amounts not in
excess of the limitations under Code Section 401(a)(17), prior to reduction for
benefits payable under the Pension Plan, after three years of Service (as
defined in the Pension Plan); and     b.   with respect to benefits attributable
to compensation amounts in excess of the limitations under Code
Section 401(a)(17), in accordance with the vesting requirements of Section 5 of
the PEP.

6



--------------------------------------------------------------------------------



 



3.3   Savings Make-up Account       A bookkeeping account shall be established
on behalf of each participant in the Plan, which shall be credited with the
excess, if any, of (i) the amount of employer matching contributions which would
have been made on behalf of a participant had the participant’s Deferred
Compensation been contributed to the Savings Plan (without regard to any refunds
of participant contributions required under the Code, or the effects of Code
Sections 401(a)(17), 402(g) or 415), over (ii) actual employer matching
contributions under the Savings Plan. The Savings Make-up Account shall be
credited monthly with deemed investment earnings at the monthly compound
equivalent of the Prime Rate plus 1% in effect at the beginning of each calendar
quarter. Effective January 1, 1998, the interest rate will be credited at the
Prime Rate in effect at the beginning of each calendar quarter. The Prime Rate
shall be the prime rate as published in the Wall Street Journal Midwest edition
showing such rate in effect as of the first business day of each calendar
quarter. A participant is vested in his or her Savings Make-up Account after
three years of Service (as defined in the Pension Plan).   3.4   MSPP Make-up
Account       A bookkeeping account shall be established on behalf of each
participant in the Plan, which shall be credited with the excess, if any, of
(i) the amount of employer matching contributions which would have been made on
behalf of a participant had the participant’s deferred compensation under the
MSPP been contributed to the Savings Plan (without regard to any refunds of
participant contributions required under the Code, or the effects of Code
Sections 401(a)(17), 402(g) or 415), up to, but not exceeding the rate at which
the participant contributed to the Savings Plan for such year, over (ii) actual
employer matching contributions under the Savings Plan. The MSPP Make-up Account
shall be credited monthly with deemed investment earnings at the monthly
compound equivalent of the Prime Rate plus 1% in effect at the beginning of each
calendar quarter. Effective January 1, 1998, the interest rate will be credited
at the Prime Rate in effect at the beginning of each calendar quarter. The Prime
Rate shall be the prime rate as published in the Wall Street Journal Midwest
edition showing such rate in effect as of the first business day of each
calendar quarter. A participant is vested in his or her MSPP Make-up Account
after three years of Service (as defined in the Pension Plan).

7



--------------------------------------------------------------------------------



 



SECTION FOUR

Payment of Benefits



4.1   Event of Payment       The vested account balances of all of a
participant’s Accounts are payable as hereinafter provided. No withdrawals,
including loans, may be allowed from the Plan for any reason while the
participant is still employed by the Corporation; however, reemployment of a
participant shall not suspend the payment of any benefits hereunder.   4.2  
Payment of Deferred Account       Payment of benefits from a participant’s
Deferred Account shall be made in accordance with deferred compensation
agreements made at the time the participant elected to defer compensation. A
separate deferred compensation agreement shall govern each year’s Deferred
Compensation and deemed earnings on such Deferred Compensation attributable to
any year. The terms of these deferred compensation agreements dealing with the
timing and form of payment may be changed from year to year by the Benefits
Committee, but once an election is made by a participant as to the timing and
form of a distribution from the Deferred Account with respect to a particular
year, such election is irrevocable, except as provided in Section 2.2.   4.3  
Payment of Savings Make-up Account       Distributions from the Savings Make-up
Account shall be made in the same form and at the same time as benefit payments
made under the Savings Plan.       Effective for terminations of employment on
and after January 1, 2001, distributions from the Savings Make-up Account shall
be made in the same form and at the same time as payments made in accordance
with a participant’s latest effective deferral election; however in no event
shall payment of benefits in the form of a single lump sum be made prior to the
January 1 following the date of the participant’s termination of employment. A
participant’s latest deferral election becomes effective as of the January 1
following the date of such election, or such later date as may apply to
newly-hired participants.   4.4   Payment of MSPP Make-up Account      
Distributions from the MSPP Make-up Account shall be made in the same form and
at the same time as benefit payments made under the Savings Plan.      
Effective for terminations of employment on and after January 1, 2001,
distributions from the MSPP Make-up Account shall be made in the same form and
at the same time as payments made in accordance with a participant’s latest
effective deferral election; however in no event shall payment of benefits in
the form of a single lump sum be made prior to the January 1 following the date
of the participant’s termination of employment.

8



--------------------------------------------------------------------------------



 



    A participant’s latest deferral election becomes effective as of the January
1 following the date of such election, or such later date as may apply to
newly-hired participants.       Notwithstanding the foregoing, payment of the
MSPP Make-Up Account of an MSPP-Only Participant shall be made in the form of a
single lump sum as soon as practicable after termination of employment.   4.5  
Payment of Pension Make-up Account       Except as provided in Section 4.6
below, distributions of the Pension Make-up Account shall be made in the same
form and at the same time as benefit payments made under the Pension Plan. To
the extent a lump sum is payable from this Plan in accordance with this
Section 4.5, the Actuarial Equivalence for such lump sum shall be determined in
accordance with Exhibit A, item (c) of the Pension Plan.   4.6   Other
Distributions of Pension Make-up Account



  (a)   If the aggregate value of a participant’s Pension Make-up Account
(determined in accordance with Actuarial Equivalence as determined under the
Pension Plan) is less than $10,000, the participant or his or her beneficiary
shall receive benefits under this Plan in the form of a single lump sum as soon
as practicable after termination of employment, without regard to distribution
elections made under the Pension Plan.



  (b)   Notwithstanding Section 4.5 or subparagraph (a) of this Section, if an
active participant is eligible to elect and so elects, the participant may
receive the present value (as hereinafter defined) of the Pension Make-up
Account paid in a lump sum upon termination of employment.



  (i)   Such election shall not be effective if termination of employment occurs
before the end of the first full calendar year beginning after the election is
made, except if termination occurs by reason of death.     (ii)   Eligibility to
elect this form of benefit shall be limited to employees who will be at least
age 62 and have 10 years of Service (as defined in the Pension Plan) when
benefits are to be paid, and (A) if the employee is an officer of the
Corporation subject to Section 16(b) of the Securities Exchange Act of 1934 (a
“Section 16(b) Officer”), have approval of the Compensation Committee of the
Board of Directors, or (B) if the employee is not a Section 16(b) Officer, have
approval of the Chief Executive Officer of the Corporation or the Senior Vice
President of Human Resources of the Corporation.     (iii)   Present value shall
mean the lump sum Actuarial Equivalent as defined under Exhibit A, item (c) of
the Pension Plan.     (iv)   The benefit calculation shall be made based on the
immediate benefit, reduced as in accordance with the terms of the Pension Plan.

9



--------------------------------------------------------------------------------



 



  (v)   If a participant becomes disabled, as defined in the Pension Plan,
termination of employment shall be deemed to occur upon cessation of benefit
accruals under the Pension Plan.



  (c)   Notwithstanding Section 4.5 or subparagraph (a) of this Section, if an
active participant is eligible to elect and so elects, the participant may
receive the Pension Make-up Account paid in a series of annual installments, as
elected by the participant and not to exceed 20 years, commencing as of the
first of the month coincident with or next following termination of employment
and payable as of each anniversary thereafter.



  (i)   Such election shall not be effective if termination of employment occurs
before the end of the first full calendar year beginning after the election is
made, except if termination occurs by reason of death.     (ii)   Eligibility to
elect this form of benefit shall be limited to employees who will be at least
age 62 and have 10 years of Service (as defined in the Pension Plan) when
benefits are to be paid, and (A) if the employee is a Section 16(b) Officer,
have approval of the Compensation Committee of the Board of Directors, or (B) if
the employee is not a Section 16(b) Officer, have approval of the Chief
Executive Officer of the Corporation or the Senior Vice President of Human
Resources of the Corporation.     (iii)   The amount of each annual installment
shall mean the Actuarial Equivalent, using interest only, of the lump sum as
defined under subsection 4.6(b). The interest rate for purposes of converting
the lump sum into the level installments shall be the interest rate used to
determine the lump sum. Interest on the unpaid portion shall be credited monthly
with deemed investment earnings at the monthly compound equivalent of the Prime
Rate plus 1% in effect at the beginning of each calendar quarter. Effective
January 1, 1998, the interest rate will be credited at the Prime Rate in effect
at the beginning of each calendar quarter. The Prime Rate shall be the prime
rate as published in the Wall Street Journal Midwest edition showing such rate
in effect as of the first business day of each calendar quarter. To the extent
that the remaining unpaid balance as of each anniversary date is different from
the scheduled amount based on the previous anniversary date calculation, the
annual installment for that year shall be adjusted to reflect such difference.  
  (iv)   If a participant becomes disabled, as defined in the Pension Plan,
termination of employment shall be deemed to occur upon cessation of benefit
accruals under the Pension Plan.     (v)   If a participant in receipt of such
annual installments dies, the unpaid balance in the participant’s account shall
be paid in a lump sum to the participant’s beneficiary for purposes of the
Pension Make-up Account.

10



--------------------------------------------------------------------------------



 



4.7   Beneficiaries       The participant’s beneficiary under this Plan with
respect to his or her participant Deferred Account shall be the person or
persons designated as beneficiary by the participant by filing with the Benefits
Committee a written beneficiary designation on a form provided by, and
acceptable to, such Benefits Committee. In the event the participant does not
make an effective designation of a beneficiary with respect to his or her
participant Deferred Account, the participant’s beneficiary with respect to his
or her participant Deferred Account shall be the participant’s beneficiary under
the Savings Plan.       The participant’s beneficiary under this Plan with
respect to his or her Pension Make-up Account shall be the person who is
entitled to benefit payments under the Pension Plan following the death of the
participant.       The participant’s beneficiary under this Plan with respect to
his or her Savings Make-up Account shall be the person who is entitled to
benefit payments under the Savings Plan following the death of the participant.
      The participant’s beneficiary under this Plan with respect to his or her
participant MSPP Make-up Account shall be the person or persons designated as
beneficiary by the participant by filing with the Benefits Committee a written
beneficiary designation on a form provided by, and acceptable to, such Benefits
Committee. In the event the participant does not make an effective designation
of a beneficiary with respect to his or her MSPP Make-up Account, the
participant’s beneficiary with respect to his or her MSPP Make-up Account shall
be the participant’s beneficiary under the Savings Plan.   4.8   Termination of
the Pension Plan or Savings Plan       In the event that the Pension Plan is
terminated, payments of the Pension Make-up Account which have not previously
been paid shall continue to be paid directly by the Corporation but only to the
same extent and for the same duration as that part of the payee’s benefit from
the Pension Plan, which is directly related to such Pension Make-up Account, is
continued to be provided by the assets of the Pension Plan.       In the event
that the Savings Plan is terminated, Savings Make-up Accounts and MSPP Make-up
Accounts shall be paid directly by the Corporation in the same manner as the
distribution of the participant’s accounts under the Savings Plan.

11



--------------------------------------------------------------------------------



 



SECTION FIVE

Administration and General Provisions



5.1   Plan Administrator       The Benefits Committee shall be the
“administrator” of the Plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended.   5.2   Benefits Committee       The Benefits
Committee shall be vested with the general administration of the Plan. The
Benefits Committee shall have the exclusive right to interpret the Plan
provisions and to exercise discretion where necessary or appropriate in the
interpretation and administration of the Plan and to decide any and all matters
arising thereunder or in connection with the administration of the Plan. The
decisions, actions and records of the Benefits Committee shall be conclusive and
binding upon the Corporation and all persons having or claiming to have any
right or interest in or under the Plan.

The Benefits Committee may delegate to such officers, employees or departments
of the Corporation such authority, duties, and responsibilities of the Benefits
Committee as it, in its sole discretion, considers necessary or appropriate for
the proper and efficient operation of the Plan, including, without limitation,
(i) interpretation of the Plan, (ii) approval and payment of claims, and
(iii) establishment of procedures for administration of the Plan.   5.3  
General Provisions



  (a)   The Corporation shall make no provision for the funding of any benefits
payable hereunder that (i) would cause the Plan to be a funded plan for purposes
of Code Section 404(a)(5), or Title I of the Employee Retirement Income Security
Act of 1974, as amended, or (ii) would cause the Plan to be other than an
“unfunded and unsecured promise to pay money or other property in the future”
under Treasury Regulations section 1.83-3(e); and shall have no obligation to
make any arrangement for the accumulation of funds to pay any amounts under this
Plan. Subject to the restrictions of the preceding sentence, the Corporation may
establish a grantor trust described in Treasury Regulations Sections
1.677(a)-1(d) and accumulate funds therein to pay amounts under the Plan,
provided that the assets of the trust shall be required to satisfy the claims of
the Corporation’s general creditors in the event of the Corporation’s bankruptcy
or insolvency.     (b)   In the event that the Corporation shall decide to
establish an advance accrual reserve on its books against the future expense of
the Plan, or to establish a grantor trust (which trust will conform to the terms
of the model trust described in Rev. Proc. 92-64) with assets subject to the
claims of creditors, such reserve or trust shall not under any circumstances be
deemed to be an asset of this Plan but, at all times, shall remain a general
asset of the Corporation, subject to the claims of the Corporation’s creditors.
    (c)   A person entitled to any amount under this Plan shall be a general
unsecured creditor of the Corporation with respect to such amount.

12



--------------------------------------------------------------------------------



 



SECTION SIX

Amendment and Termination



6.1   Amendment of the Plan       Subject to the provisions of Section 6.3, the
Plan may be wholly or partially amended or otherwise modified at any time by the
Compensation Committee of the Board of Directors.   6.2   Termination of the
Plan       Subject to the provisions of Section 6.3, the Plan may be terminated
at any time by the Compensation Committee of the Board of Directors.   6.3   No
Impairment of Benefits       Notwithstanding the provisions of Sections 6.1 and
6.2, no amendment to or termination of the Plan shall impair any rights to
benefits which have accrued hereunder without the participant’s consent.

13